      Case 3:18-cv-00296-MMD-CLB Document 212 Filed 08/19/20 Page 1 of 6




1     Martin Tripp, Pro Se
      Bocskai Utca 11
2     Fejer
      Cece 7013
3
      Hungary
4
      +1-775-600-7238
5     mtprotons@protonmail.com
6

7
                              UNITED STATES DISTRICT COURT
8
                                     DISTRICT OF NEVADA
9

10                                                    Case No. 3:18-cv-00296-LRH-CBC
      TESLA, INC., a Delaware corporation,
11                                                    DEFENDANT/COUNTERCLAIMANT
                                   Plaintiff,         MARTIN TRIPP’S NOTICE OF
12
                                                      COMPLIANCE RE: VIDEO STATUS
      vs.                                             CONFERENCE ON 8/14/2020.
13

14    MARTIN TRIPP, an individual,
15                                 Defendant.
16
      MARTIN TRIPP, an individual,
17

18
      Counterclaimant,
19

20    TESLA, INC., a Delaware corporation,
21

22    Counterdefendant.
23

24   Defendant/Counterclaimant Martin Tripp (“Defendant” or “Tripp”), by himself, hereby
25   respectfully submits his Notice of Compliance to the Court to satisfy Judge Baldwin’s request
26   of the following:
27
                                                  1
28
      Case 3:18-cv-00296-MMD-CLB Document 212 Filed 08/19/20 Page 2 of 6




1                   STEPS TAKEN TO REMOVE ALL PROTECTED ITEMS.
2

3    Per Judge Baldwin’s order, I have removed all files and references to files, marked as
4    Confidential and Attorneys Eyes Only, which are protected by ECF No. 44 and ECF No. 205:
5             1. https://twitter.com/ Under the username “@tripp_martin”
6                   a. Removed all links that I personally posted/referenced to re; Confidential
7                      files.
8                   b. Removed/deleted all tweets and personal retweets that mention links to any
9                      Confidential files.
10                  c. Removed all ‘Attorneys Eyes Only’ document references, along with
11                     descriptions/explanations of said documents.
12                  d. Un-‘like’d all references to above documents/files.
13                  e. Within ‘Messages’, ‘left’ conversations/messages in which discussion of
14                     confidential files were discussed. Per the Twitter automated response, the
15                     messages are now deleted, but can still be viewed by the other party.
16                  f. Emailed Alex Spiro on 8/15/2020 to request that he review for anything
17                     which might have been missed, with no response.
18   Notes:
19   -I am unable to control files that have been downloaded/disseminated by 3rd parties.
20   -I may have inadvertently overlooked any remaining ‘likes’, and will do my best to remove
21   those as they are found.
22            2. https://www.facebook.com/ Under my name “Martin Tripp”
23                  a. Removed one mention of elon musk.
24                  b. Removed one link to Google Drive documents.
25            3. http://drive.google.com Under the gmail username “mtprotons”
26                  a. Removed all files/folders referencing/containing files.
27
                                                    2
28
      Case 3:18-cv-00296-MMD-CLB Document 212 Filed 08/19/20 Page 3 of 6




1                 b. Deleted above files from ‘Recycle Bin’.
2          4. www.mega.nz Under the account “mtprotons@protonmail.com”
3                 a. Removed all files/folders referencing/containing files.
4                 b. Emptied ‘Bin’ so that files are fully deleted/removed.
5                 c. Note: This folder link was never publicly disclosed and the files were simply
6                    removed as a good faith gesture.
7          5. Microsoft Onedrive Under the account “mtprotons@outlook.com”
8                 a. A copy of all case files (with the exception of AEO docs) were kept here for
9                    ease in access during visits to Tiffany & Bosco (doc reviews). These files
10                   have been deleted, and ‘Trash/Recycle Bin’ has been emptied.
11         6. ‘Dark web’/’torrent’/’etc’
12                a. Mention was made by Judge Baldwin that tesla counsel believed I had
13                   posted the confidential files to the ‘Dark Web’, ‘torrent sites’, and possibly
14                   other sites. I have not. While many other humans and automated systems
15                   out there have done so, and disclosed as such, I am not knowledgeable in
16                   these areas of the internet.
17         Additional Note: All confidential files/folders were uploaded directly through the
18   online websites. No PC application was used, nor are any ‘sync’ applications used/installed
19   on my computer or cellphone device.
20

21

22

23

24

25

26
27
                                                    3
28
     Case 3:18-cv-00296-MMD-CLB Document 212 Filed 08/19/20 Page 4 of 6




1        DATED this 19th day of August, 2020.
2

3                                        Martin Tripp, Pro Se

4

5

6
                                         By
7                                          Martin Tripp
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
                                            4
28
      Case 3:18-cv-00296-MMD-CLB Document 212 Filed 08/19/20 Page 5 of 6




1                                      PROOF OF SERVICE
2          I am a Citizen of the United States of America. I am over the age of 18 and am a party
3    to the within action; my personal address is Bocskai Utca 11 Cece, Fejer 7013 Hungary.
4          On August 19, 2020, I served the following described as:
5          DEFENDANT/COUNTERCLAIMANT MARTIN TRIPP’S NOTICE OF
           COMPLIANCE RE: VIDEO STATUS CONFERENCE ON 8/14/2020.
6
           on the following interested parties in this action:
7
         MCDONALD CARANO LLP
8         rkay@mcdonaldcarano.com
         Rory T. Kay (NSBN 12416)
9
         2300 West Sahara Avenue, Suite 1200
10       Las Vegas, NV 89102
         Telephone: (702) 873-4100
11       Facsimile: (702) 873-9996
12
         QUINN EMANUEL URQUHART &
13       SULLIVAN, LLP
         Alex Spiro (admitted pro hac vice)
14
          alexspiro@quinnemanuel.com
15       51 Madison Avenue, 22nd Floor
         New York, New York 10010
16       Telephone: (212) 849-7000
17
         QUINN EMANUEL URQUHART &
18       SULLIVAN, LLP
         Michael T. Lifrak (admitted pro hac
19
         vice)
20        michaellifrak@quinnemanuel.com
         Jeanine M. Zalduendo (admitted pro hac
21       vice)
22        jeaninezalduendo@quinnemanuel.com
         Aubrey Jones (admitted pro hac vice)
23        aubreyjones@quinnemanuel.com
         865 South Figueroa Street, 10th Floor
24
         Los Angeles, California 90017-2543
25       Telephone: (213) 443-3000
26   [X] (BY E-MAIL) By transmitting the above documents to the above e-mail addresses.
27
                                                   5
28
      Case 3:18-cv-00296-MMD-CLB Document 212 Filed 08/19/20 Page 6 of 6




1    [X] (STATE) I declare under penalty of perjury under the laws of the United States of
2    America that the foregoing is true and correct.
3           EXECUTED on this 19th day of August, 2020 at Fejer, Hungary.
4

5                                                      /s/Martin Tripp
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
                                                   6
28
